Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 1 of 12 PageID 2876




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  JULIAN KEIPPEL, Individually and On         CASE NO. 8:19-CV-00421-WFJ-CPT
  Behalf of All Others Similarly Situated,

                   Plaintiff,                 CLASS ACTION

  v.

  HEALTH INSURANCE
  INNOVATIONS, INC. n/k/a
  BENEFYTT TECHNOLOGIES, INC.,
  GAVIN SOUTHWELL, and MICHAEL
  D. HERSHBERGER,

                   Defendants.


  FINAL JUDGMENT APPROVING CLASS ACTION SETTLEMENT AND
             ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, a putative class action is pending in this Court entitled Julian

 Keippel v. Health Insurance Innovations, Inc., et al., Case No. 8:19-cv-00421-WFJ-CPT

 (the “Action”);

       WHEREAS, (a) Oklahoma Municipal Retirement Fund and City of

 Birmingham Retirement and Relief System (collectively, “Lead Plaintiffs”), and (b)

 defendants Health Insurance Innovations, Inc., n/k/a Benefytt Technologies, Inc.

 (“HIIQ” or the “Company”), Gavin Southwell, and Michael Hershberger (the

 “Individual Defendants,” and together with HIIQ, “Defendants”), have entered into

 a Stipulation and Agreement of Settlement dated December 2, 2020 (the



                                          1
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 2 of 12 PageID 2877




 “Stipulation”), that provides for a complete dismissal with prejudice of the claims

 asserted against Defendants in the Action on the terms and conditions set forth in the

 Stipulation, subject to the approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms

 herein shall have the same meaning as they have in the Stipulation, and they are

 incorporated herein by reference;

       WHEREAS, by Order dated December 3, 2020 (the “Preliminary Approval

 Order”), this Court: (a) preliminarily approved the Settlement; (b) ordered that notice

 of the proposed Settlement be provided to potential Class Members and Settlement

 Class Members; (c) provided Class Members and Settlement Class Members with the

 opportunity either to exclude themselves or to object to the proposed Settlement; and

 (d) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given;

       WHEREAS, the Court conducted a hearing on March 23, 2021 (the

 “Settlement Hearing”) to consider, among other things, (a) whether the terms and

 conditions of the Settlement are fair, reasonable and adequate, and should therefore

 be approved; and (b) whether a judgment should be entered dismissing the Action with

 prejudice as against the Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all

 papers filed and proceedings held herein in connection with the Settlement, all oral

 and written comments received regarding the Settlement, and the record in the Action,

 and good cause appearing therefor;

                                            2
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 3 of 12 PageID 2878




 IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.     Jurisdiction – The Court has jurisdiction over the subject matter of the

 Action, and all matters relating to the Settlement, as well as personal jurisdiction over

 all of the Parties and each of the Class Members and Settlement Class Members.

       2.     Incorporation of Settlement Documents – This Judgment incorporates

 and makes a part hereof: (a) the Stipulation and (b) the Notice and the Summary

 Notice, both of which were previously filed with the Court.

       3.     Notice – The Court finds that the dissemination of the Notice and the

 publication of the Summary Notice: (a) were implemented in accordance with the

 Preliminary Approval Order; (b) constituted the best notice practicable under the

 circumstances; (c) constituted notice that was reasonably calculated, under the

 circumstances, including individual notice to all Class Members and Settlement Class

 Members who could be identified through reasonable efforts, to apprise Class

 Members and Settlement Class Members of (i) the pendency of the Action; (ii) the

 effect of the proposed Settlement (including the Releases to be provided thereunder);

 (iii) Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of

 Litigation Expenses; (iv) their right to object to any aspect of the Settlement, the Plan

 of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of

 Litigation Expenses; (v) their right to exclude themselves from the Class or Settlement

 Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted due,

 adequate, and sufficient notice to all persons and entities entitled to receive notice of



                                            3
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 4 of 12 PageID 2879




 the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal

 Rules of Civil Procedure, the United States Constitution (including the Due Process

 Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as

 amended, and all other applicable law and rules.

        4.    Certification of Settlement Class – Solely for purposes of Settlement

 and for no other purpose, pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3),

 the Court hereby grants certification of the Settlement Class consisting of “All Persons

 or entities that purchased or otherwise acquired HIIQ common stock between

 September 25, 2017 through April 11, 2019 inclusive.” Excluded from the Settlement

 Class are Defendants, the officers and directors of HIIQ, members of their immediate

 families and their legal representatives, heirs, agents, affiliates, successors or assigns,

 Defendants’ liability insurance carriers, and any affiliates or subsidiaries thereof, and

 any entity in which Defendants or their immediate families have or had a controlling

 interest. The reasons for such certification are further set forth in the Court’s prior

 Preliminary Approval Order that preliminarily certified this Settlement Class, none of

 which reasons have been undermined by anything the Court has heard since. Solely

 for purposes of the Settlement and for no other purpose, the Court also certifies Lead

 Plaintiffs Oklahoma Municipal Retirement Fund and City of Birmingham Retirement

 and Relief System as Settlement Class Representatives for the Settlement Class, and

 appoints Saxena White P.A. as Lead Counsel for the Settlement Class.

        5.    Final Settlement Approval and Dismissal of Claims – Pursuant to, and

 in accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

                                             4
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 5 of 12 PageID 2880




 fully and finally approves the Settlement set forth in the Stipulation in all respects

 (including, without limitation: the amount of the Settlement; the Releases provided for

 therein; and the dismissal with prejudice of the claims asserted against Defendants in

 the Action), and finds that the Settlement is, in all respects, fair, reasonable and

 adequate to the Class and Settlement Class. The Parties are directed to implement,

 perform and consummate the Settlement in accordance with the terms and provisions

 contained in the Stipulation.

       6.     The Action and all of the claims asserted against Defendants in the

 Action are hereby dismissed with prejudice. The Parties shall bear their own costs and

 expenses, except as otherwise expressly provided for in the Stipulation.

       7.     Binding Effect – The terms of the Stipulation and of this Judgment shall

 be forever binding on Defendants, Lead Plaintiffs and all other Class Members and

 Settlement Class Members (regardless of whether or not any individual Class Member

 or Settlement Class Member submits a Claim Form or seeks or obtains a distribution

 from the Net Settlement Fund), as well as their respective successors, assigns, heirs,

 predecessors, executors, administrators, representatives, attorneys, and agents.

       8.     Releases – The Releases set forth in paragraphs 4-7 of the Stipulation,

 together with the definitions contained in paragraph 1 of the Stipulation relating

 thereto, are expressly incorporated herein in all respects. The Releases are effective as

 of the Effective Date. Accordingly, this Court orders that:

              (a)    Without further action by anyone, and subject to paragraph 10

 below, upon the Effective Date of the Settlement, Lead Plaintiffs and each of the other

                                            5
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 6 of 12 PageID 2881




 Class Members and Settlement Class Members, on behalf of themselves, and their

 respective heirs, executors, administrators, predecessors, successors, assigns,

 assignees, employees, associates, insurers, co-insurers, reinsurers, spouses, trustees,

 general or limited partners or partnerships, limited liability companies, members,

 stockholders, underwriters, personal or legal advisors or representatives, estates, or other

 individuals or entities in which they have a controlling interest or which is related to or

 affiliated with them, any members of their immediate families, or any trusts for which

 any of them are trustees, settlors, or beneficiaries, and the predecessors, successors,

 administrators and assigns of each of the foregoing, in their capacities as such, and

 anyone claiming through or on behalf of any of them, regardless of whether they execute

 and deliver a Proof of Claim and Release and regardless of whether they share in the

 Settlement Fund, shall be deemed to have, and by operation of the Stipulation, of law,

 and of this Judgment shall have, fully, finally, and forever compromised, settled,

 released, resolved, relinquished, waived, dismissed and discharged each and every

 Released Plaintiffs’ Claim against the Defendants’ Releasees, and covenant not to

 commence, institute, intervene in, participate in, or prosecute, and shall forever be

 barred and enjoined from commencing, instituting, intervening in or participating in, or

 prosecuting, any or all of the Released Plaintiffs’ Claims against any of the Defendants’

 Releasees in any court of law or equity, arbitration tribunal, administrative forum, or

 other forum of any kind or character, whether brought directly, in a representative

 capacity, derivatively, or in any other capacity.



                                              6
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 7 of 12 PageID 2882




              (b)    Without further action by anyone, and subject to paragraph 9

 below, upon the Effective Date of the Settlement, Defendants, on behalf of themselves,

 and their respective heirs, executors, administrators, predecessors, successors, and

 assigns, in their capacities as such, shall be deemed to have, and by operation of the

 Stipulation, of law, and of the Judgment shall have, fully, finally, and forever

 compromised, settled, released, resolved, relinquished, waived, and discharged each

 and every Released Defendants’ Claim against the Plaintiffs’ Releasees, and shall

 forever be barred and enjoined from prosecuting any or all of the Released Defendants’

 Claims against any of the Plaintiffs’ Releasees.

       9.     Upon the Effective Date, the Stipulation shall operate conclusively as an

 estoppel, res judicata, bar, and full defense, or any other theory of claim preclusion or

 issue preclusion or similar defense, argument, or counterclaim in the event, and to the

 extent, of any claim, demand, action, or proceeding brought by a Lead Plaintiff, Class

 Member or Settlement Class Member against any of the Defendants’ Releasees with

 respect to any Released Plaintiffs’ Claims, or brought by a Defendant against any of

 the Plaintiffs’ Releasees with respect to any Released Defendants’ Claims.

       10.    Notwithstanding paragraphs 8(a) through 8(b) and 9 above, nothing in

 this Judgment shall bar any action by any of the Parties to enforce or effectuate the

 terms of the Stipulation or this Judgment.

       11.    Bar Order – Upon the Effective Date, all claims, future claims, and

 claims over by any individual or entity against any of the Defendants’ Releasees, and

 by the Defendants’ Releasees against any individual or entity, for (a) contribution or

                                            7
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 8 of 12 PageID 2883




 indemnity, however denominated, whether as a claim, cross-claim, counterclaim,

 third-party claim, or otherwise, on whatsoever theory, based upon, arising out of, or

 related to the claims or allegations asserted by Plaintiffs in the Action, or (b) any other

 claim of any type, whether arising under state, federal, common or foreign law, for

 which the injury claimed is that person’s or entity’s actual or threatened liability to

 Plaintiffs and/or members of the Class or Settlement Class, whether asserted in the

 Action or any other proceeding, in this Court, in any federal or state court, or in any

 other court, arbitration proceeding, administrative agency, or other forum in the United

 States or elsewhere, are permanently barred, enjoined, restrained, extinguished, and

 discharged to the fullest extent permitted by law (the “Bar Order”); provided, however,

 that the Bar Order shall not preclude the Defendants from seeking to enforce any rights

 or claims they may have under their applicable insurance policies or any right of

 indemnification or contribution that the Individual Defendants may have under

 contract or based on the charter and by-laws of HIIQ or their agreements with HIIQ.

 Moreover, nothing in this Bar Order shall be construed to impair, negate, diminish, or

 adversely affect any rights of Defendants’ Releasees or their successors or assigns

 under or with respect to any insurance policies, including, but without limitation, any

 rights to seek to recover or to recover insurance proceeds or payments under any

 insurance policies with respect to amounts paid pursuant to the Settlement or incurred

 in connection with the Action, or any other actual or alleged loss or liability, and

 Defendants’ Releasees expressly reserve all rights, claims, positions, arguments,



                                             8
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 9 of 12 PageID 2884




 contentions, and defenses with respect to such matters. This Bar Order shall be

 interpreted and applied as the broadest permitted under the PSLRA and common law.

        12.    Judgment Reduction – Any final verdict or judgment that may be

 obtained against any individual or entity subject to the Bar Order shall be reduced by

 the greater of: (a) an amount that corresponds to the percentage of responsibility of the

 Defendants for common damages; or (b) the amount paid by or on behalf of the

 Defendants to the Class or Settlement Class, or a Class Member or Settlement Class

 Member for common damages.

        13.    Rule 11 Findings – The Court finds and concludes that the Parties and

 their respective counsel have complied in all respects with the requirements of Rule 11

 of the Federal Rules of Civil Procedure in connection with the institution, prosecution,

 defense, and settlement of the Action.

        14.    No Admissions – Neither this Judgment, nor the Stipulation (whether or

 not consummated), including the exhibits thereto and the Plan of Allocation contained

 therein (or any other plan of allocation that may be approved by the Court), the

 Supplemental Agreement, the negotiations leading to the execution of the Stipulation,

 nor any proceedings taken pursuant to or in connection with the Stipulation and/or

 the Settlement (including any arguments proffered in connection therewith):

               (a)    shall be offered or received against any of the Defendants’

 Releasees as evidence of, or construed as, or deemed to be evidence of any

 presumption, concession, or admission by any of the Defendants’ Releasees with

 respect to the truth of any fact alleged by Lead Plaintiffs or the validity of any claim or

                                             9
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 10 of 12 PageID 2885




  alleged damages that were or could have been asserted or the deficiency of any defense

  that has been or could have been asserted in this Action or in any other litigation, or

  of any liability, negligence, fault, or other wrongdoing of any kind of any of the

  Defendants’ Releasees or in any way used or referred to for any other reason as against

  any of the Defendants’ Releasees, in any civil, criminal or administrative action or

  proceeding (including any arbitration), other than such proceedings as may be

  necessary to effectuate the provisions of the Stipulation;

               (b)    shall be offered against any of the Plaintiffs’ Releasees, as evidence

  of, or construed as, or deemed to be evidence of any presumption, concession or

  admission by any of the Plaintiffs’ Releasees that any of their claims are without merit,

  that any of the Defendants’ Releasees had meritorious defenses, or that damages

  recoverable under the Complaint would not have exceeded the Settlement Amount or

  with respect to any liability, negligence, fault or wrongdoing of any kind, or in any

  way referred to for any other reason as against any of the Plaintiffs’ Releasees, in any

  civil, criminal or administrative action or proceeding (including any arbitration), other

  than such proceedings as may be necessary to effectuate the provisions of the

  Stipulation; or

               (c)    shall be construed against any of the Releasees as an admission,

  concession, or presumption that the consideration to be given under the Settlement

  represents the amount which could be or would have been recovered after trial;

  provided, however, that the Parties and the Releasees and their respective counsel may

  refer to this Judgment and the Stipulation to effectuate the protections from liability

                                             10
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 11 of 12 PageID 2886




  granted hereunder and thereunder or otherwise to enforce the terms of the Settlement,

  and Defendants and/or the Defendants’ Releasees may file the Stipulation and/or the

  Judgment in any action that might be brought against them to support a defense, claim,

  or counterclaim based on principles of res judicata, collateral estoppel, release and

  discharge, good faith settlement, judgment bar or other bar or reduction, and any other

  theory of claim preclusion or issue preclusion or similar defense, claim, argument, or

  counterclaim.

        15.    Retention of Jurisdiction – Without affecting the finality of this

  Judgment in any way, this Court retains continuing and exclusive jurisdiction over:

  (a) the Parties for purposes of the administration, interpretation, implementation and

  enforcement of the Settlement; (b) the disposition of the Settlement Fund; (c) any

  motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel

  in the Action that will be paid from the Settlement Fund; (d) any motion to approve

  the Plan of Allocation (or any other plan of allocation relating to the Action); (e) any

  motion to approve the Class Distribution Order; and (f) the Class Members and

  Settlement Class Members for all matters relating to the Action.

        16.    Separate orders shall be entered regarding approval of a plan of allocation

  and the motion of Lead Counsel for an award of attorneys’ fees and reimbursement of

  Litigation Expenses. Such orders shall in no way affect or delay the finality of this

  Judgment and shall not affect or delay the Effective Date of the Settlement.

        17.    Modification of the Agreement of Settlement – Without further

  approval from the Court, the Parties are hereby authorized to agree to and adopt such

                                            11
Case 8:19-cv-00421-WFJ-CPT Document 111 Filed 03/23/21 Page 12 of 12 PageID 2887




  amendments or modifications of the Stipulation or any exhibits attached thereto to

  effectuate the Settlement that are approved of in writing by all the Parties acting by

  and through their respective counsel of record in the Action so long as they: (a) are not

  materially inconsistent with this Judgment; and (b) do not materially limit the rights

  of Class Members or Settlement Class Members in connection with the Settlement.

  Without further order of the Court, Lead Plaintiffs and Defendants may agree to

  reasonable extensions of time to carry out any provisions of the Settlement.

        18.    Termination of Settlement – If the Settlement is terminated as provided

  in the Stipulation or the Effective Date of the Settlement otherwise fails to occur, this

  Judgment shall be vacated, rendered null and void and be of no further force and effect,

  except as otherwise provided by the Stipulation, and this Judgment shall be without

  prejudice to the rights of Lead Plaintiffs, the other Class Members or Settlement Class

  Members, and Defendants, and the Parties shall revert to their respective positions in

  the Action as of December 1, 2020, as provided in the Stipulation.

        19.    Entry of Final Judgment – There is no just reason to delay the entry of

  this Judgment as a final judgment in this Action. Accordingly, this Final Judgment

  serves as the Final Judgment and this action is dismissed with prejudice. The Clerk

  of the Court is directed to close the case.

        SO ORDERED this 23rd day of March, 2021.




                                                12
